DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to applicant’s amendment/ response filed on 11/05/2021, which has been entered and made of record. Claims 1-15 are pending and have been examined.

Response to Arguments
Applicant's arguments filed on 11/05/2021 have been fully considered but they are not persuasive. 
Applicant submits “However, Ito's signal driver 2 receiving the voltages V11, V12 and VC generated from the power circuit 5 and outputting the voltages Vi1, V12 and VC as generating the output 57 according to the voltages Vii, V12 and VCi(=VC), and Ito's scan driver 3 receiving the voltages V10, V15 and VC2(=VC) and outputting the voltages V10, V15 and VC2(=VC) as generating the output 35 according to the voltages V10, V15 and VC2(=VC). Further, Ito does not disclose the signal driver integrating the power circuit to generate first and second input electrical potentials within the signal driver 2, nor the scan driver 3 integrating the power circuit to generate first and second input electrical potentials within the scan driver 3. Further, according to Col. 7/lines 30-37 of Ito, Ito discloses the variable resistor 70 is used to adjust the 
Examiner respectfully disagrees. As discussed in the previous office action and as clearly shown in Figs 1 and 2 of Ito’s teaching, the signal driver 2 is responsive to the control signal and signal data from the control unit 1 for outputting a driving voltage 10 toward signal electrodes in the liquid-crystal panel 4. Ito teaches a first supply electrical potential (Fig. 2; an output VDDH of the operational amplifier 76 connected as a voltage follower to a node between a potentiometer 70 and resistor 71)  and a second supply electrical potential (Fig. 2; an output VS1 of the operational amplifier 80 connected as a voltage follower to the node between the resistors 74 and 75) according to said first input electrical potential and said second input electrical potential (Fig. 2; as it would be readily known to one of ordinary skills in the art the above first and second supply electrical potentials are directly derived from/according to the first and second input electrical potentials applied to the resistor of the dividing input 90) for providing a supply voltage (Fig. 2; VDDH-VS1), said supply voltage being the electrical potential difference between said first supply electrical potential (VDDH in Fig. 2)  and said second supply electrical potential (VS1 in Fig. 2;  inherent by definition of the voltage as a difference between .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito (U.S. 5,745,092).
Regarding claim 1, Ito teaches: A display driving circuit (SIGNAL DRIVER 2 in FIG. 1), comprising: 
a power circuit (voltage dividing unit 90 in FIG. 2), receiving an input voltage (VLCD and GND in FIG. 2), said input voltage being the electrical potential difference between a first input electrical potential (VLCD in Fig. 2) and a second input electrical potential (GND in Fig. 2), producing a first supply electrical potential (Fig. 2; an output VDDH of the operational amplifier 76 connected as a voltage follower to a node between a potentiometer 70 and resistor 71)  and a second supply electrical potential (Fig. 2; an output VS1 of the operational amplifier 80 connected as a voltage follower to the node between the resistors 74 and 75) Fig. 2; as it would be readily known to one of ordinary skills in the art the above first and second supply electrical potentials are directly derived from/according to the first and second input electrical potentials applied to the resistor of the dividing input 90) for providing a supply voltage (Fig. 2; VDDH-VS1), said supply voltage being the electrical potential difference between said first supply electrical potential (VDDH in Fig. 2)  and said second supply electrical potential (VS1 in Fig. 2;  inherent by definition of the voltage as a difference between the applied potentials), said first supply electrical potential (VDDH in Fig. 2) being higher than said second supply electrical potential (VS1 in Fig. 2) (Fig. 2; inherently, as the nodes defining potentials VDDH and VS1 are closer to the higher and lower potentials VLCD and VS1 respectively), and said second supply electrical potential (VS1 in Fig. 2) being between said first input electrical potential (VLCD in Fig. 2) and said second input electrical potential (GND in Fig. 2); inherently, see FIG. 2 and Ohm’s law, where VS1 = (VLCD – GND)* R75/(R70+R71+R72+R73+R74+R75) > (GND = 0)); and 
a panel driving circuit (SIGNAL DRIVER 2 in FIG. 1, 13 and relevant description), coupled to said first supply electrical potential (VDDH in Fig. 1 and 2) and said second supply electrical potential (VS1 in Figs. 1 and 2) for receiving said supply voltage and generating a plurality of driving signals (col. 5 line 57 – col. 16 lines 1-19; col. 11, lines 13-41).

Regarding claim 2, Ito teaches the invention of claim 1 as discussed above. Ito further teaches: wherein the electrical potential difference between said first supply electrical potential (VDDH in Fig. 2) and said second supply electrical potential (VS1 in Fig. 2) is smaller than the VLCD in Fig. 2) and said second input electrical potential (GND in Fig. 2; inherent as the electric potential difference between VLCD and GND is the sum of the electric potential difference between VDDH and VS1 and the voltages drops at resistors of voltage dividing input 90).

Regarding claim 3, Ito teaches the invention of claim 1 as discussed above. Ito further teaches: wherein said power circuit produces a first output voltage and a second output voltage (see output voltages in Fig. 2) according to said input voltage (VLCD and GND in FIG. 2); said first output voltage is the electrical potential difference between said first supply electrical potential (VDDH in Fig. 2) and a reference electrical potential (GND in Fig. 2); and said second output voltage is the electrical potential difference between said second supply electrical potential (VS1 in Fig. 2) and said reference electrical potential (GND in Fig. 2) (Figs, 2 and 3; inherent by definition of the voltage as a difference between the applied potentials).

Regarding claim 4, Ito teaches the invention of claim 1 as discussed above. Ito further teaches: wherein said reference electrical potential is said second input electrical potential (GND in Fig. 2).

Regarding claim 5, Ito teaches the invention of claim 1 as discussed above. Ito further teaches: wherein said panel driving circuit includes a ground terminal coupled to said second supply electrical potential (Fig. 1).

SIGNAL DRIVER 2 in FIG. 1, 13) is coupled to a display panel (liquid crystal panel 4 in Fig. 1); said display panel includes a ground terminal coupled to a panel reference electrical potential (GND in Fig.1); and said panel reference electrical potential is lower than said second supply electrical potential. (as discussed above, GND is less than VS1).

Regarding claim 7, Ito teaches the invention of claim 6 as discussed above. Ito further teaches: wherein said panel reference electrical potential is said second input electrical potential; and said second input electrical potential is fixed to a ground electrical potential (GND in Fig.1 and 2).

Claim 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. 5,745,092) in view of Lee (U.S. 2007/0146395).
Regarding claim 8, Ito teaches the invention of claim 1 as discussed above. Ito does not explicitly teach: wherein said power circuit includes: a voltage selecting circuit, coupled to said first input electrical potential and said second input electrical potential, receiving said input voltage, and producing a high reference electrical potential and a low reference electrical potential according to said input voltage; and a voltage source generation circuit, coupled to said panel driving circuit and said voltage selecting circuit, coupled to said first input electrical potential, said second input electrical potential, said high reference electrical potential, and said low reference electrical potential, producing said first supply electrical potential according 
However, Lee teaches: wherein said power circuit (gamma control circuit 500 in Fig. 5) includes: a voltage selecting circuit (first gray-scale voltage selection unit 510, a second gray-scale voltage selection unit 530, a third gray-scale voltage selection unit 550 in Fig. 5), coupled to said first input electrical potential (first supply voltage VDD in Fig. 5) and said second input electrical potential (second supply voltage VSS in Fig. 5), receiving said input voltage (see Fig. 5), and producing a high reference electrical potential (first reference voltage VREF1 in Fig. 5) and a low reference electrical potential according to said input voltage (eighth reference voltage VREF8 in Fig. 5); and a voltage source generation circuit (gray-scale voltage generation unit 570 in Fig. 5), coupled to said panel driving circuit (a second gray-scale voltage selection unit 530 in Fig. 5) and said voltage selecting circuit (first gray-scale voltage selection unit 510 in Fig. 5), coupled to said first input electrical potential (first supply voltage VDD in Fig. 5), said second input electrical potential (second supply voltage VSS in Fig. 5), said high reference electrical potential (first reference voltage VREF1 in Fig. 5), and said low reference electrical potential (eighth reference voltage VREF8 in Fig. 5), producing said first supply electrical potential according to said high reference electrical potential (gray-scale voltages V0 in Fig. 5), and producing said second supply electrical potential according to said low reference electrical potential (gray-scale voltages V63 in Fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ito in incorporate the teaching of Lee to configure the power circuit to include: a voltage selecting circuit, coupled to said first input [0022]).

Regarding claim 9, the combination of Ito and Lee teaches the invention of claim 1 as discussed above. Lee further teaches: wherein said voltage selecting circuit (first gray-scale voltage selection unit 510 in Fig. 5) includes: a voltage dividing circuit (first resistor array 512 in Fig. 5), coupled to said first input electrical potential (first supply voltage VDD in Fig. 5) and said second input electrical potential (second supply voltage VSS in Fig. 5), and dividing said input voltage for producing a plurality of divided electrical potentials (Fig. 5; [0043]… “The first resistor array 512 of the first gray-scale voltage selection unit 510 connects a first supply voltage VDD and a second supply voltage VSS to generate a plurality of first voltages”); and a switching circuit (first voltage selector 514, second voltage selector 516 in Figs. 5), coupled to said divided electrical potentials of said voltage dividing circuit (first resistor array 512 in Fig. 5), and switching said divided electrical potentials as said high reference electrical potential and ([0044]-[0045]… “The first voltage selector 514 selects one from among the generated first voltages as a highest gray-scale voltage V0 and a first reference voltage VREF1, in response to a first control signal C1. The first reference voltage VREF1 and the highest gray-scale voltage V0 indicate the same voltage. The second voltage selector 516 selects one from among the generated first voltages as a lowest gray-scale voltage V63 and an eighth reference voltage VREF8, in response to a second control signal C2).

Regarding claim 10, the combination of Ito and Lee teaches the invention of claim 9 as discussed above. Lee further teaches: wherein said voltage selecting circuit includes a voltage regulator, coupled between a plurality of resistors of said voltage dividing circuit, and clamping a voltage dividing range of said resistors (Fig. 5; [0043] … “The first resistor array 512 of the first gray-scale voltage selection unit 510 connects a first supply voltage VDD and a second supply voltage VSS to generate a plurality of first voltages”).

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. 5,745,092) in view of Lee (U.S. 2007/0146395), as applied to claim 8 above, and further in view of Yaguma (U.S. 2011/0141098).
Regarding claim 11, the combination of Ito and Lee teaches the invention of claim 8 as discussed above. The combination of Ito and Lee does not explicitly teach: wherein said voltage source generation circuit includes: a first voltage source circuit, coupled to said first input electrical potential, said second input electrical potential, said high reference electrical 
However, Yaguma teaches: wherein said voltage source generation circuit (gradation voltage generation circuit a10 in Fig. 2) includes: a first voltage source circuit (VH1 generation portion 202 in Fig. 2), coupled to said first input electrical potential (power-supply voltage VR in Fig. 2), said second input electrical potential (ground voltage in Fig. 2), said high reference electrical potential (input voltage VH1 in Fig. 2), and a first feedback electrical potential (feedback voltage VH3 in Fig. 2), and producing said first supply electrical potential (output voltage VH2 in Fig. 2) according to said first feedback electrical potential (feedback voltage VH3 in Fig. 2) and said high reference electrical potential (input voltage VH1 in Fig. 2); and a second voltage source circuit (VL1 generation portion 302 in Fig. 2), coupled to said first input electrical potential (power-supply voltage VR in Fig. 2), said second input electrical potential (ground voltage in Fig. 2), said low reference electrical potential (input voltage VL1 in Fig. 2), and a second feedback electrical potential (feedback voltage VL3 in Fig. 2), and producing said second supply electrical potential (output voltage VL2 in Fig. 2) according to said second feedback electrical potential (feedback voltage VL3 in Fig. 2) and said low reference electrical potential (input voltage VL1 in Fig. 2).
[0030]).

Regarding claim 12, the combination of Ito, Lee and Yaguma teaches the invention of claim 11 as discussed above. Yaguma further teaches: wherein said first voltage source circuit (VH1 generation portion 202 in Fig. 2) includes: a first operational circuit (operational amplifier 203 in Fig. 2), including a first input terminal (negative input terminal of operational amplifier 203 in Fig. 2), a second input terminal (positive input terminal of operational amplifier 203 in Fig. 2), and an output terminal (output voltage VH2 terminal of  operational amplifier 203 in Fig. 2), said first input terminal coupled to said first feedback electrical potential (see Fig. 2), see Fig. 2), and said output terminal outputting a first control signal (output voltage VH2 in Fig. 2); a first output element (VGn in Fig. 2), coupled to said first input electrical potential (power-supply voltage VR in Fig. 2) and said output terminal of said first operational circuit (output voltage VH2 terminal of  operational amplifier 203 in Fig. 2), and producing said first supply electrical potential according to said first control signal and said first input electrical potential (see Fig. 2); and a first voltage dividing circuit (feedback resistor portion 204 in Fig. 2), coupled to said first output element (VGn in Fig. 2), said second input electrical potential (ground voltage in Fig. 2), and said first input terminal of said first operational circuit (negative input terminal of operational amplifier 203 in Fig. 2), and dividing the electrical potential difference between said first supply electrical potential (output voltage VH2 in Fig. 2) and said second input electrical potential (ground voltage in Fig. 2) for producing said first feedback electrical potential (feedback voltage VH3 in Fig. 2).

Regarding claim 13, the combination of Ito, Lee and Yaguma teaches the invention of claim 11 as discussed above. Yaguma further teaches: wherein said second voltage source circuit (VL1 generation portion 302 in Fig. 2) includes: a second operational circuit (operational amplifier 303 in Fig. 2), including a first input terminal (negative input terminal of operational amplifier 303 in Fig. 2), a second input terminal (positive input terminal of operational amplifier 303 in Fig. 2), and an output terminal (output voltage VL2 terminal of  operational amplifier 203 in Fig. 2), said first input terminal coupled to said second feedback electrical potential (see Fig. 2), said second input terminal coupled to said low reference electrical see Fig. 2), and said output terminal outputting a second control signal (output voltage VL2 in Fig. 2); a second output element (VG0 in Fig. 2), coupled to said second input electrical potential (ground voltage in Fig. 2)and said output terminal of said second operational circuit (output voltage VL2 terminal of  operational amplifier 203 in Fig. 2), and producing said second supply electrical potential (output voltage VL2 in Fig. 2) according to said second control signal and said second input electrical potential (see Fig. 2); and a second voltage dividing circuit (feedback resistor portion 304 in Fig. 2), coupled to said second output element (VG0 in Fig. 2), said first input electrical potential (power-supply voltage VR in Fig. 2), and said first input terminal of said second operational circuit (negative input terminal of operational amplifier 303 in Fig. 2), and dividing the electrical potential difference between said first input electrical potential (power-supply voltage VR in Fig. 2) and said second supply electrical potential (output voltage VL2 in Fig. 2) for producing said second feedback electrical potential (feedback voltage VL3 in Fig. 2).

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (U.S. 5,745,092) in view of Liao (U.S. 2014/0192095).
Regarding claim 14, Ito teaches the invention of claim 1 as discussed above. Ito does not explicitly teach: wherein said panel driving circuit includes: a gamma circuit, coupled to said first supply electrical potential and said second supply electrical potential of said power circuit, and producing a plurality of gamma voltages according to said supply voltage; a plurality of digital-to-analog converters, coupled to said gamma circuit, receiving said gamma voltages and a plurality of pixel data, and selecting said gamma voltages according to said pixel data for 
However, Liao teaches: wherein said panel driving circuit includes: a gamma circuit, coupled to said first supply electrical potential and said second supply electrical potential of said power circuit, and producing a plurality of gamma voltages according to said supply voltage (Gamma circuit 10 in Fig. 2); a plurality of digital-to-analog converters, coupled to said gamma circuit, receiving said gamma voltages and a plurality of pixel data, and selecting said gamma voltages according to said pixel data for generating a plurality of pixel signals (digital-to-analog converting circuits 200 in Figs. 2 and 4); and a plurality of buffer circuits, coupled to said digital-to-analog converters, and buffering said pixel signals for generating said driving signals (voltage booster units 204 in Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ito in incorporate the teaching of Liao to configure  said panel driving circuit to includes: a gamma circuit, coupled to said first supply electrical potential and said second supply electrical potential of said power circuit, and producing a plurality of gamma voltages according to said supply voltage; a plurality of digital-to-analog converters, coupled to said gamma circuit, receiving said gamma voltages and a plurality of pixel data, and selecting said gamma voltages according to said pixel data for generating a plurality of pixel signals; and a plurality of buffer circuits, coupled to said digital-to-analog converters, and buffering said pixel signals for generating said driving signals. The combination of combining these analogous arts is to provide a novel area-saving driving circuit [0007]).

Regarding claim 15, Ito teaches the invention of claim 1 as discussed above. Ito does not explicitly teach: wherein said panel driving circuit includes: a gamma circuit, coupled to said first supply electrical potential and said second supply electrical potential of said power circuit, and producing a plurality of gamma voltages according to said supply voltage; a plurality of buffer circuits, coupled to said gamma circuit, and receiving and buffering said gamma voltages for generating a plurality of buffer voltages; and a plurality of digital-to-analog converters, coupled to said buffer circuits, receiving said buffer voltages and a plurality of pixel data, and selecting said buffer voltages according to said pixel data for generating said driving signals.
However, Liao teaches: wherein said panel driving circuit includes: a gamma circuit, coupled to said first supply electrical potential and said second supply electrical potential of said power circuit, and producing a plurality of gamma voltages according to said supply voltage (Gamma circuit 320 in Fig. 10); ; a plurality of buffer circuits, coupled to said gamma circuit, and receiving and buffering said gamma voltages for generating a plurality of buffer voltages (voltage boost circuits 3440 in Fig. 10); and a plurality of digital-to-analog converters, coupled to said buffer circuits, receiving said buffer voltages and a plurality of pixel data, and selecting said buffer voltages according to said pixel data for generating said driving signals (digital-to-analog converting circuits 3420 in Fig. 10).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the invention of Ito in incorporate the teaching of Liao to [0007]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEBEDE T TESHOME whose telephone number is (571)270-7334.  The examiner can normally be reached on Monday-Friday, 8:30am-5:50pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 5712727687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEBEDE T TESHOME/Examiner, Art Unit 2622